Citation Nr: 0915085	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 8, 1970 to June 24, 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

This case was remanded by the Board in November 2008 for 
additional evidentiary development.  This was accomplished, 
and in December 2008 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the Veteran's claim.  The Veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  

REMAND

In a recent statement, the Veteran's representative indicated 
that the Veteran received treatment for his skin disorder at 
the dermatology department of the Madison VA Medical Center 
(VAMC) in January 2009 and requested that the Board obtain 
records of said treatment.  See the January 27, 2009 
Statement in Support of Claim.

It is the duty of the VA to assist the Veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, updated 
treatment records from the Madison VAMC must be obtained per 
the Veteran's request.

Accordingly, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the 
following action:

1.  VBA should obtain the Veteran's 
updated VA treatment records from the 
Madison VAMC, to include records dated 
from June 2006 and all times thereafter.  
These records should be associated with 
the Veteran's VA claims folder.
2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should then 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
skin disorder.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

